Case: 16-11244    Date Filed: 09/30/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11244
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:15-cr-00157-HLA-PDB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ERNIE LITTLE WALDEN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 30, 2016)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
               Case: 16-11244     Date Filed: 09/30/2016    Page: 2 of 6


      Ernie Little Walden appeals his 72-month sentence, which he received after

pleading guilty to two counts of distribution of cocaine in violation of 21 U.S.C. §

841(a)(1), (b)(1)(C). In imposing this sentence, the district court varied downward

from the 151-to-188 month sentencing range prescribed by the United States

Sentencing Guidelines. On appeal, Walden first argues that his sentence was

procedurally unreasonable because the district court failed to adequately explain its

reasons for imposing the sentence. Second, Walden asserts that his sentence was

substantively unreasonable because the court improperly weighed the 18 U.S.C. §

3553(a) factors. After careful review, we affirm.

                                           I.

      Walden argues that his sentence was procedurally unreasonable because the

district court failed to state any valid reason for imposing the sentence, and instead

merely recited boilerplate language as to the appropriateness of the sentence. He

also claims that the court did not explicitly address his motion for a downward

variance.

      We generally review the reasonableness of a sentence for an abuse of

discretion, “first ensur[ing] that the district court committed no significant

procedural error.” Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007). However, because Walden did not object to the procedural reasonableness

of his sentence at the time of his sentencing, we review for plain error. United


                                           2
               Case: 16-11244     Date Filed: 09/30/2016    Page: 3 of 6


States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). Under the plain error

standard, a defendant “must demonstrate (1) that the district court erred; (2) that

the error was plain; and (3) that the error affected his substantial rights.” Id.

(quotation omitted) (alteration adopted). If all three prongs are met, we then

decide whether the error seriously affected the fairness, integrity, or public

reputation of judicial proceedings. Id.

      A district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a sentence, the district court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, any pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)-(7).

      Where the record makes clear that the sentencing judge considered the

evidence and arguments for imposing a sentence outside the guideline range, even

a briefly worded statement of reasons for imposing the sentence is legally


                                           3
               Case: 16-11244     Date Filed: 09/30/2016    Page: 4 of 6


sufficient. See Rita v. United States, 551 U.S. 338, 359, 127 S. Ct. 2456, 2469

(2007). Beyond that, “nothing . . . requires the district court to state on the record

that it has explicitly considered each of the § 3553(a) factors or to discuss each of

the § 3553(a) factors.” United States v. Dorman, 488 F.3d 936, 944 (11th Cir.

2007) (quotation omitted).

      The district court did not commit plain error with respect to the procedural

reasonableness of Walden’s sentence. The court adequately explained its decision

to impose a sentence below the guideline range and stated that it “considered . . .

all of the factors identified in . . . Title 18 of the code, Section 3553(a)(1) through

(7).” The court noted that both the small amount of cocaine involved and

Walden’s recent effort to turn his life around weighed in favor of a downward

variance. But the court also indicated that Walden’s history of committing the

same offense weighed in favor of a higher sentence. The court also considered the

applicable guideline range, and ultimately concluded that a 72-month sentence was

“reasonable under the circumstances.”

      Though Walden asserts that the district court did not explicitly address his

motion for a downward variance, the record makes clear that the court did. As

explained above, the court explicitly stated that it considered all of the § 3553(a)

factors. Although the court did not grant Walden’s request for a sentence of 21 to




                                            4
              Case: 16-11244      Date Filed: 09/30/2016   Page: 5 of 6


27 months, it did grant a significant downward variance. Walden’s procedural

reasonableness claim is denied.

                                          II.

      Walden also argues that his sentence was substantively unreasonable. He

contends that the court weighed the § 3553(a) factors improperly by giving almost

exclusive weight to his criminal history, making the sentence greater than

necessary to comply with the purposes set forth in § 3553(a)(2).

      In reviewing a sentence’s reasonableness for an abuse of discretion, we

examine whether the sentence was substantively reasonable in light of the totality

of the circumstances. Gall, 552 U.S. at 51, 128 S. Ct. at 597. The party

challenging the sentence bears the burden to show that it is unreasonable in light of

the record and the § 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378

(11th Cir. 2010). The weight to be accorded to any given § 3553(a) factor is

committed to the sound discretion of the district court. United States v. Clay, 483

F.3d 739, 743 (11th Cir. 2007). However, “[a] district court abuses its discretion

when it (1) fails to afford consideration to relevant factors that were due significant

weight, (2) gives significant weight to an improper or irrelevant factor, or (3)

commits a clear error of judgment in considering the proper factors.” United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quotation omitted).




                                           5
              Case: 16-11244      Date Filed: 09/30/2016   Page: 6 of 6


A district court’s unjustified reliance on any one § 3553(a) factor may indicate

unreasonableness. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006).

      Walden’s sentence is substantively reasonable. The record makes clear that

the court carefully weighed the § 3553(a) factors and concluded that a guideline

sentence would be “unreasonable[] and greater than necessary to comply with the

statutory purposes of sentencing.” Although the court did take Walden’s criminal

history into account, it did not do so to the exclusion of the other factors. Finally

the court’s sentence of 72 months was well below the statutory maximum of 20

years (240 months) and even below the low end of the guideline range of 151-to-

188 months. Walden’s substantive reasonableness claim is therefore denied.

      AFFIRMED.




                                           6